   0:21-cv-01111-MGL-PJG             Date Filed 07/29/21      Entry Number 21       Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  ROCK HILL DIVISION

ALTON ADAMS,                      §
         Plaintiff,               §
                                  §
vs.                               §                     Civil Action No. 0:21-01111-MGL
                                  §
TERRIE WALLACE, THOMAS            §
COMMANDER, CPT GOODWIN, KEVIN     §
BURNHAM, SGT GRIFFIN, MS. HOWELL, §
MS. ALLAN, KEVIN FORD, WILLIE D.  §
DAVIS, BRYAN STERLING, TONYA      §
JAMES, STACY RICHARDSON, JEANINE §
PRICE,                            §
           Defendants.            §

      ORDER DISMISSING PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE

          Plaintiff Alton Adams (Adams), a self-represented litigant, filed this civil action against

the above-named Defendants. By order issued June 2, 2021, Adams was provided an opportunity

to amend his complaint to cure the deficiencies identified by the Court that subject the case to

summary dismissal pursuant to 28 U.S.C. § 1915. (ECF No. 12.) Adams was warned that failure

to file an amended pleading would result in summary dismissal of this case. Adams failed to

respond to the Order, even after he was granted an extension of time to comply with it (ECF No.

16), and the time for response has lapsed. Adams has failed to prosecute this case and has failed

to comply with an order of this Court. Therefore, the case is dismissed without prejudice pursuant

to Rule 41 of the Federal Rules of Civil Procedure. See Link v. Wabash R.R. Co., 370 U.S. 626

(1962).
   0:21-cv-01111-MGL-PJG          Date Filed 07/29/21       Entry Number 21        Page 2 of 2




       IT IS SO ORDERED.

       Signed this 29th day of July 2021, in Columbia, South Carolina.

                                                     s/ Mary Geiger Lewis
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE


                                         *****
                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.




                                                2
